Case: 1:16-cv-08637 Document #: 3115 Filed: 09/24/19 Page 1 of 10 PageID #:213159




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 IN RE BROILER CHICKEN ANTITRUST
                                                      Case No. 1:16-cv-08637
 LITIGATION

 This Document Relates to: All Actions                The Honorable Thomas M. Durkin
                                                      The Honorable Jeffrey T. Gilbert


                 DEFENDANTS’ RESPONSE TO THE UNITED STATES’
                  MOTION TO EXTEND THE STAY OF DISCOVERY

       The Defendants do not oppose the relief currently sought by the government (Dkt. 3093),

but expressly reserve all rights to object at the appropriate time to any further discovery related

to the government’s investigation, specifically including but not limited to, the production of any

additional documents in response to Plaintiffs’ Requests for Production 34 and 35.



 Dated: September 24, 2019

 Respectfully submitted,

 WEIL GOTSHAL & MANGES LLP                         VENABLE LLP

 By: /s/ Carrie C. Mahan                           By: /s/ J. Douglas Baldridge
 Carrie C. Mahan (IL Bar No. 459802)               J. Douglas Baldridge (#437678)
 Christopher J. Abbott                             Lisa Jose Fales (admitted pro hac vice)
 Robert A. Dahnke                                  Danielle Foley (admitted pro hac vice)
 2001 M Street N.W., Ste 600                       Robert Davis (admitted pro hac vice)
 Washington, D.C. 20036                            600 Massachusetts Avenue, NW
 Telephone: 202-682-7000                           Washington, DC 20001
 Facsimile: 202-857-0940                           Telephone: (202) 344-4000
 carrie.mahan@weil.com                             Facsimile: (202) 344-8300
 christopher.abbott@weil.com                       jdbaldridge@venable.com
 robert.dahnke@weil.com                            ljfales@venable.com
                                                   drfoley@venable.com
 Jessica L. Falk                                   rpdavis@venable.com
 767 Fifth Avenue
Case: 1:16-cv-08637 Document #: 3115 Filed: 09/24/19 Page 2 of 10 PageID #:213159




New York, NY 10153                            Leonard L. Gordon (admitted pro hac vice)
Telephone: 212-310-8000                       1270 Avenue of the Americas, 24th Floor
Facsimile: 212-310-8007                       New York, New York 10020
jessica.falk@weil.com                         Telephone: (212) 370-6252
                                              Facsimile: (212) 307-5598
BAILEY BRAUER PLLC                            llgordon@venable.com

Clayton E. Bailey
8350 N. Central Expressway, Ste 206           FALKENBERG IVES LLP
Dallas, TX 75206
Telephone: 214-360-7433                       Kirstin B. Ives
Facsimile: 214-360-7424                       30 N. LaSalle St., Ste 4020
cbailey@baileybrauer.com                      Chicago, IL 60602
                                              kbi@ffilaw.com
EIMER STAHL LLP                               Telephone: (312) 566-4803
                                              Facsimile: (312) 566-4810
Michael L. McCluggage (#01820966)
224 South Michigan Avenue, Ste 1100           Attorneys for Defendants Perdue Farms, Inc.
Chicago, IL 60604                             and Perdue Foods LLC
Telephone: 312-660-7665
Facsimile: 312-692-1718
mmccluggage@eimerstahl.com                    MAYER BROWN LLP

Attorneys for Defendant Pilgrim’s Pride       By: /s/ Carmine R. Zarlenga
Corporation and Liaison Counsel for           Carmine R. Zarlenga, #90784529
Defendants                                    William H. Stallings
                                              Stephen M. Medlock
                                              Oral D. Pottinger
                                              1999 K Street N.W.
                                              Washington, DC 20006
                                              Telephone: (202) 263-3000
                                              Facsimile: (202) 263-3300
                                              czarlenga@mayerbrown.com
                                              wstallings@mayerbrown.com
                                              smedlock@mayerbrown.com
                                              opottinger@mayerbrown.com

                                              Attorneys for Defendant Foster Farms, LLC
                                              and Foster Poultry Farms, a California
                                              Corporation




                                          2
Case: 1:16-cv-08637 Document #: 3115 Filed: 09/24/19 Page 3 of 10 PageID #:213159




SIDLEY AUSTIN LLP                               PROSKAUER ROSE LLP

By: /s/ John W. Treece                          By: /s/ Christopher E. Ondeck
John W. Treece, Bar No. 3122889                 Christopher E. Ondeck
1 S. Dearborn Street                            Stephen R. Chuk
Chicago, Illinois 60603                         1001 Pennsylvania Ave., NW, Ste 600 South
Telephone: (312) 853-7000                       Washington, DC 20004
Facsimile: (312) 853-7036                       Telephone: (202) 416-6800
jtreece@sidley.com                              Facsimile: (202) 416-6899
                                                condeck@proskauer.com
                                                schuk@proskauer.com
ROSE LAW FIRM
                                                Attorneys for Wayne Farms LLC
Amanda K. Wofford (admitted pro hac vice)
120 East Fourth Street
Little Rock, Arkansas 72201                     SKADDEN, ARPS, SLATE, MEAGHER &
Telephone: (501) 377-0334                       FLOM LLP
Facsimile: (501) 375-1309
awofford@roselawfirm.com                        By: /s/ Patrick Fitzgerald
                                                Patrick Fitzgerald (#6307561)
Attorneys for Defendants Mountaire Farms,       Lara Flath
Inc., Mountaire Farms, LLC and Mountaire        Brooke Winterhalter
Farms of Delaware, Inc.                         155 N. Wacker Drive
                                                Chicago, IL 60606
                                                Telephone: (312) 407-0700
NOVACK AND MACEY LLP                            Facsimile: (312) 407-0411
                                                patrick.fitzgerald@skadden.com
By: /s/ Stephen Novack                          lara.flath@skadden.com
Stephen Novack                                  brooke.winterhalter@skadden.com
Stephen J. Siegel
Christopher S. Moore                            Boris Bershteyn
100 North Riverside Plaza                       Four Times Square
Chicago, IL 60606                               New York, NY 10036
Telephone: (312) 419-6900                       Telephone: (212) 735-3000
Facsimile: (312) 419-6928                       Facsimile: (212) 735-2000
snovack@novackmacey.com                         boris.bershteyn@skadden.com
ssiegel@novackmacey.com
cmoore@novackmacey.com                          Attorneys for Defendant Peco Foods, Inc.

Attorneys for Defendants Koch Foods
Incorporated, JCG Foods of Alabama LLC,
JCG Foods of Georgia LLC and Koch Meat
Co., Inc.


                                            3
Case: 1:16-cv-08637 Document #: 3115 Filed: 09/24/19 Page 4 of 10 PageID #:213159




VEDDER PRICE P.C.                                   STINSON LLP

By: /s/ Gregory G. Wrobel                           By: /s/ William L. Greene
Gregory G. Wrobel (#3122900)                        William L. Greene
222 N. LaSalle Street                               50 South Sixth Street, Ste 2600
Chicago, IL 60601                                   Minneapolis, MN 55402
Telephone: (312) 609-7722                           Telephone: (612) 335-1500
Facsimile: (312) 609-5005                           william.greene@stinson.com
gwrobel@vedderprice.com
                                                    SUGAR FELSENTHAL GRAIS &
JORDAN PRICE WALL GRAY JONES &                      HELSINGER LLP
CARLTON, PLLC
                                                    John C. Martin
Henry W. Jones, Jr.                                 30 N. LaSalle Street, Ste 3000
1951 Clark Avenue                                   Chicago, IL 60602
Raleigh, NC 27605                                   Telephone: (312) 704-2172
Telephone: (919) 828-2501                           Facsimile: (312) 372-7951
Facsimile: (919) 834-8447                           jmartin@sfgh.com
hjones@jordanprice.com

Attorneys for Defendant House of Raeford            THE LAW GROUP OF NORTHWEST
Farms, Inc.                                         ARKANSAS LLP

                                                    Gary V. Weeks
KIRKLAND & ELLIS LLP                                K.C. Dupps Tucker
                                                    Kristy E. Boehler
By: /s/ Daniel E. Laytin, P.C.                      1830 Shelby Lane
Daniel E. Laytin, P.C.                              Fayetteville, AR 72704
Christa C. Cottrell, P.C.                           Telephone: (479) 316-3760
Martin L. Roth                                      gary.weeks@lawgroupnwa.com
Stacy Pepper                                        kc.tucker@lawgroupnwa.com
300 North LaSalle Street                            kristy.boehler@lawgroupnwa.com
Chicago, IL 60654
Telephone: (312) 862-2000                           Attorneys for Defendants George’s, Inc.
Fax: (312) 862-2200                                 and George’s Farms, Inc.
dlaytin@kirkland.com
ccottrell@kirkland.com
martin.roth@kirkland.com
stacy.pepper@kirkland.com

Attorneys for Defendants Sanderson Farms,
Inc., Sanderson Farms, Inc. (Foods Division),
Sanderson Farms, Inc. (Processing Division),


                                                4
Case: 1:16-cv-08637 Document #: 3115 Filed: 09/24/19 Page 5 of 10 PageID #:213159




and Sanderson Farms, Inc. (Production          AXINN, VELTROP & HARKRIDER LLP
Division)
                                               By: /s/ Rachel J. Adcox
                                               Rachel J. Adcox
MANDELL MENKES LLC                             Daniel K. Oakes
                                               Kenina J. Lee
By: /s/ Brendan J. Healey                      950 F Street NW, Ste 700
Brendan J. Healey                              Telephone: (202) 912-4700
One North Franklin, Ste 3600                   Facsimile: (202) 912-4701
Chicago, IL 60606                              radcox@axinn.com
Telephone: (312) 251-1006                      doakes@axinn.com
Facsimile: (312) 759-2189                      klee@axinn.com
bhealey@mandellmenkes.com
                                               John M. Tanski
ALSTON & BIRD LLP                              Jarod G. Taylor
                                               90 State House Square
B. Parker Miller                               Hartford, CT 06103
Valarie C. Williams                            Telephone: (860) 275-8100
Max Marks                                      Facsimile: (860) 275-8101
1201 West Peachtree Street                     jtanski@axinn.com
Atlanta, GA 30309                              jtaylor@axinn.com
Telephone: (404) 881-7000
Facsimile: (404) 881-7777                      Nicholas E.O. Gaglio
parker.miller@alston.com                       114 West 47th Street
valarie.williams@alston.com                    New York, NY 10036
nowell.berreth@alston.com                      Telephone: (212) 728-2200
max.marks@alston.com                           Facsimile: (212) 261-5654
                                               ngaglio@axinn.com

SMITH, GILLIAM, WILLIAMS & MILES               LIPE LYONS MURPHY NAHRSTADT &
PA                                             PONTIKIS, LTD.

R. Brent Hatcher, Jr.                          Bradley Charles Nahrstadt
301 Green Street NW, Ste 200                   230 West Monroe, Street, Ste 2260
Gainesville, GA 30501                          Chicago, IL 60606
Telephone: (770) 536-3381                      Telephone: (312) 448-6235
Facsimile: (770) 535-9902                      Facsimile: (312) 726-2273
bhatcher@sgwmfirm.com                          bcn@lipelyons.com
cfranklin@sgwmfirm.com
                                               Attorneys for Defendants Tyson Foods, Inc.,
Attorneys for Fieldale Farms Corporation       Tyson Chicken, Inc., Tyson Breeders, Inc.,
                                               Tyson Poultry, Inc.



                                           5
Case: 1:16-cv-08637 Document #: 3115 Filed: 09/24/19 Page 6 of 10 PageID #:213159




KUTAK ROCK LLP                                    EVERSHEDS SUTHERLAND (US) LLP

By: /s/ John P. Passarelli                        By: /s/ James R. McGibbon
John P. Passarelli                                James R. McGibbon
James M. Sulentic                                 Patricia A. Gorham
1650 Farnam Street                                Nicholas R. Boyd
Omaha, NE 68102                                   999 Peachtree Street, N.E., Ste 2300
Telephone: (402) 346-6000                         Atlanta, Georgia 30309-3996
Facsimile: (402) 346-1148                         Telephone: (404) 853-8000
john.passarelli@kutakrock.com                     Facsimile: (404) 853-8806
james.sulentic@kutakrock.com                      jimmcgibbon@eversheds-sutherland.com
                                                  patriciagorham@eversheds-sutherland.com
J.R. Carroll                                      nickboyd@eversheds-sutherland.com
Jeffrey M. Fletcher
234 East Millsap Road, Ste 200
Fayetteville, AR 72703-4099                       SMITHAMUNDSEN LLC
Telephone: (479) 973-4200
Facsimile: (479) 973-0007                         Clay H. Phillips
jr.caroll@kutakrock.com                           150 N. Michigan Avenue, Ste 3300
Jeffrey.fletcher@kuakrock.com                     Chicago, Illinois 60601
                                                  Telephone: (312) 894-3200
Kimberly M. Hare (#6323326)                       Facsimile: (312) 997-1828
One South Wacker Drive, Ste 2050                  cphillips@salawus.com
Chicago, IL 60606-4614
Telephone: (312) 602-4100                         Attorneys for Defendants Harrison Poultry,
Facsimile: (312) 602-4101                         Inc.
kimberly.hare@kutakrock.com

Attorneys for Defendants O.K. Foods, Inc.,
O.K. Farms, Inc., and O.K. Industries, Inc.




                                              6
Case: 1:16-cv-08637 Document #: 3115 Filed: 09/24/19 Page 7 of 10 PageID #:213159




VAUGHAN & MURPHY                               EDWARD C. KONIECZNY LLC

By: /s/ Charles C. Murphy, Jr.                 By: /s/ Edward C. Konieczny
Charles C. Murphy, Jr.                         Edward C. Konieczny
690 S Ponce Court NE                           400 Colony Square, Ste 1501
Atlanta, GA 30307                              1201 Peachtree Street, NE
Telephone: (404) 667-0714                      Atlanta, GA 30361
Facsimile: (404) 529-4193                      T: (404) 380-1430
cmurphy@vaughanandmurphy.com                   F: (404) 382-6011
                                               ed@koniecznylaw.com
WINSTON & STRAWN LLP

James F. Herbison                              SMITH, GAMBRELL & RUSSELL, LLP
Michael P. Mayer
Brett A. Walker                                David C. Newman
35 West Wacker Drive                           W. Parker Sanders
Chicago, Illinois 60601                        1230 Peachtree Street, N.E.
Telephone: (312) 558-5600                      Promenade, Ste 3100
Facsimile: (312) 558-5700                      Atlanta, GA 30309
jherbison@winston.com                          T: (404) 815-3500
mmayer@winston.com                             F: (404) 815-3509
bwalker@winston.com                            dnewman@sgrlaw.com
                                               psanders@sgrlaw.com
Attorneys for Defendant Norman W. Fries,       NEAL, GERBER & EISENBERG LLP
Inc. d/b/a Claxton Poultry Farms
                                               Jonathan S. Quinn
                                               Andrew G. May
                                               Two North LaSalle Street, Ste 1700
                                               Chicago, Illinois 60602-3801
                                               T: (312) 269-8000
                                               F: (312) 269-1747
                                               jquinn@nge.com
                                               amay@nge.com

                                               Attorneys for Defendants Mar-Jac Poultry,
                                               Inc., Mar-Jac Poultry MS, LLC, Mar-Jac
                                               Poultry AL, LLC, Mar-Jac AL/MS, Inc., Mar-
                                               Jac Poultry, LLC, Mar-Jac Holdings, Inc.




                                           7
Case: 1:16-cv-08637 Document #: 3115 Filed: 09/24/19 Page 8 of 10 PageID #:213159




SHOOK HARDY & BACON LLP                           DYKEMA GOSSET PLLC

By: /s/ Lynn H. Murray                            By: /s/ Howard B. Iwrey
Lynn H. Murray                                    Howard B. Iwrey
111 S. Wacker Dr., Ste 4700                       39577 Woodward Ave, Ste. 300
Chicago IL 60606                                  Bloomfield Hills, MI 48304
Telephone: (312) 704-7700                         Telephone: 248-203-0526
Facsimile: (312) 558-1195                         Facsimile: 248-203-0763
lhmurray@shb.com                                  hiwrey@dykema.com

Laurie A. Novion                                  Steven H. Gistenson
2555 Grand Blvd.                                  10 South Wacker Drive, Ste. 2300
Kansas City, MO 64108                             Chicago, IL 60606
Telephone: (816) 474-6550                         Telephone: 312-627-2267
Facsimile: (816) 421-5547                         Facsimile: 312-876-1155
lnovion@shb.com                                   sgistenson@dykema.com

CONNER & WINTERS                                  Cody D. Rockey
                                                  2723 South State Street, Ste. 400
John R. Elrod                                     Ann Arbor, MI 48104
Vicki Bronson                                     Telephone: 734-214-7655
4375 N. Vantage Drive, Ste. 405                   Facsimile: 734-214-7696
Fayetteville, AR 72703                            crockey@dykema.com
Telephone: (479) 582-5711
jelrod@cwlaw.com                                  Dante A. Stella
vbronson@cwlaw.com                                400 Renaissance Center
                                                  Detroit, MI 48243
Attorneys for Defendant Simmons Foods, Inc.       Telephone: 313-568-6693
and Simmons Prepared Foods Inc.                   Facsimile: 313-568-6893
                                                  dstella@dykema.com

                                                  Attorneys for Defendants Amick Farms, LLC




                                              8
Case: 1:16-cv-08637 Document #: 3115 Filed: 09/24/19 Page 9 of 10 PageID #:213159




HOGAN LOVELLS US LLP                           JOSEPH D. CARNEY & ASSOCIATES
                                               LLC
By: /s/ William L. Monts III
William L. Monts III                           By: /s/ Joseph D. Carney
Justin W. Bernick                              Joseph D. Carney
Jennifer A. Fleury                             Douglas G. Walters
555 Thirteenth Street, N.W.                    Jamie Krafcik
Washington, D.C. 20004-1109                    Telephone: 440-249-0860
Telephone: (202) 637-5910                      Facsimile: 866-270-1221
Fax: (202) 637-5911                            jdc@jdcarney.com
william.monts@hoganlovells.com                 ca2@jdcarney.com
justin.bernick@hoganlovells.com                ca@jdcarney.com
jennifer.fleury@hoganlovells.com               case@jdcarney.com

MILLER, CANFIELD, PADDOCK, AND                 Office Address:
STONE P.L.C.                                   139 Crocker Park Boulevard, Ste. 400
                                               Westlake, OH 44145
Jacob D. Koering
225 West Washington Street, Ste 2600           Mailing Address:
Chicago, Illinois 60606                        1540 Peach Drive
Telephone: (312) 460-4272                      Avon, OH 44011
Facsimile: (312) 460-4201
koering@millercanfield.com                     KARON LLC

Attorneys for Defendant Agri Stats, Inc.       Daniel Karon
                                               700 W. St. Clair Ave, Ste. 200
                                               Cleveland, OH 44113
                                               Telephone: 216-622-1851
                                               dkaron@karonllc.com

                                               MILLER SHAKMAN LEVINE &
                                               FELDMAN LLP
                                               Thomas M. Staunton
                                               Daniel M. Feeney
                                               180 North LaSalle Suite 3600
                                               Chicago, IL 60601
                                               Telephone: 312-263-3700
                                               tstaunton@millershakman.com
                                               dfeeney@millershakman.com

                                               Attorneys for Defendants Case Foods, Inc.,
                                               Case Farms, LLC, and Case Farms
                                               Processing, Inc.


                                           9
Case: 1:16-cv-08637 Document #: 3115 Filed: 09/24/19 Page 10 of 10 PageID #:213159




                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 24, 2019, a true and correct copy of the foregoing
DEFENDANTS’ RESPONSE TO THE UNITED STATES’ MOTION TO EXTEND THE
STAY OF DISCOVERY was filed electronically. Notice of this filing was sent by operation of
the Court’s ECF electronic filing system to all parties indicated on the electronic filing receipt.
Parties may access this filing through the Court’s electronic system.

                                                                             /s/ Carrie C. Mahan
                                                                             Carrie C. Mahan




                                                10
